DETAILED ACTION
This is the First Office Action on the Merits based on the 16/523,678 application filed on 07/26/2022 and which claims as originally filed have been considered in the ensuing action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-3, 6, 17-19 are objected to because of the following informalities: 
Claim 1, line 5, “the coach” should be corrected to --- the at least one coach ---.  
Claim 1, line 8, “the coach” should be corrected to ---the at least one coach---.
Claim 1, line 10, “the coach” should be corrected to ---the at least one coach---.
Claim 1, line 13, “exfoliating skin ” should be corrected to ---exfoliating the skin---.
Claim 2, line 1, “the coach” should be corrected to --- the at least one coach ---.
Claim 3, line 1, “the coach” should be corrected to --- the at least one coach ---.
Claim 6, line 1, “the coach” should be corrected to --- the at least one coach ---.
Claim 17, lines 7-8, “(message table is mentioned right here)” is deleted.
Claim 17, lines 8, 11, “the coach” should be corrected to --- the at least one coach ---.
Claim 17, line 17, “exfoliating skin ” should be corrected to ---exfoliating the skin---.
Claim 18, line 1, “the coach” should be corrected to --- the at least one coach ---.
Claim 19, line 3, “a  stretching facility” should be corrected to ---the stretching facility---.
Claim 19, line 4, “strengthening portion” should be corrected to ---a strengthening portion---.
Claim 19, line 16, “exfoliating skin ” should be corrected to ---exfoliating the skin---.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
stretching portion in claim 1, line 5. This limitation invokes 112f because the limitation has the generic place holder “portion” in combination with the functional language “stretching” with no specification. Further, the specification disclose the structure of the stretching portion to include stretching tables, elastic bands, and other stretch-related training equipment (Applicant’s specification, Para [0040] “the stretching facility 100 comprises a stretching portion 112, which may include a room consisting of stretching tables, elastic bands 114, and other stretch-related training equipment.”).
strengthening portion in claim 1, line 8. This limitation invokes 112f because the limitation has the generic place holder “portion” in combination with the functional language “strengthening” with no specification. Further, the specification disclose the structure of the strengthening portion to include an exercise ball and weights (Applicant’s specification, Para [0047] “the strengthening portion 134 may include an exercise ball and weights 138 for the facility member 104f to utilize while strength training”).
balancing portion in claim 1, line 10. This limitation invokes 112f because the limitation has the generic place holder “portion” in combination with the functional language “balancing” with no specification. Further, the specification disclose the structure of the balancing portion to comprise a balance board, a balance beam and a stability ball (Applicant’s specification, Para [0048] “the stretching facility 100 has a balancing portion 116 where the coach 102c provides assisted balance and coordination training, stabilizing the leg and core muscles of the facility member 104c to improve stability and balance. The coach 102c may utilize various equipment for developing the facility member's 104c balance, including, without limitation, a balance board, a balance beam, and a stability ball 136.”).
relaxing portion in claim 1, line 14. This limitation invokes 112f because the limitation has the generic place holder “portion” in combination with the functional language “relaxing” with no specification. Further, the specification disclose the structure of the relaxing portion (Applicant’s specification, Para [0050] “Related relaxing items and equipment used may include, without limitation, a yoga mat 126, a padded supportive panel, a juice bar 124, and recordings of lectures and soothing music.”).
stretching portion in claim 3, lines 1-2. This limitation invokes 112f because the limitation has the generic place holder “portion” in combination with the functional language “stretching” with no specification. Further, the specification disclose the structure of the stretching portion to include stretching tables, elastic bands, and other stretch-related training equipment (Applicant’s specification, Para [0040] “the stretching facility 100 comprises a stretching portion 112, which may include a room consisting of stretching tables, elastic bands 114, and other stretch-related training equipment.”).
strengthening portion in claim 3, line 2. This limitation invokes 112f because the limitation has the generic place holder “portion” in combination with the functional language “strengthening” with no specification. Further, the specification disclose the structure of the strengthening portion to include an exercise ball and weights (Applicant’s specification, Para [0047] “the strengthening portion 134 may include an exercise ball and weights 138 for the facility member 104f to utilize while strength training”).
balancing portion in claim 3, line 2. This limitation invokes 112f because the limitation has the generic place holder “portion” in combination with the functional language “balancing” with no specification. Further, the specification disclose the structure of the balancing portion to comprise a balance board, a balance beam and a stability ball (Applicant’s specification, Para [0048] “the stretching facility 100 has a balancing portion 116 where the coach 102c provides assisted balance and coordination training, stabilizing the leg and core muscles of the facility member 104c to improve stability and balance. The coach 102c may utilize various equipment for developing the facility member's 104c balance, including, without limitation, a balance board, a balance beam, and a stability ball 136.”).
relaxing portion in claim 3, line 2. This limitation invokes 112f because the limitation has the generic place holder “portion” in combination with the functional language “relaxing” with no specification. Further, the specification disclose the structure of the relaxing portion (Applicant’s specification, Para [0050] “Related relaxing items and equipment used may include, without limitation, a yoga mat 126, a padded supportive panel, a juice bar 124, and recordings of lectures and soothing music.”).
stretching portion in claim 6, line 2. This limitation invokes 112f because the limitation has the generic place holder “portion” in combination with the functional language “stretching” with no specification. Further, the specification disclose the structure of the stretching portion to include stretching tables, elastic bands, and other stretch-related training equipment (Applicant’s specification, Para [0040] “the stretching facility 100 comprises a stretching portion 112, which may include a room consisting of stretching tables, elastic bands 114, and other stretch-related training equipment.”).
stretching portion in claim 14, line 2. This limitation invokes 112f because the limitation has the generic place holder “portion” in combination with the functional language “stretching” with no specification. Further, the specification disclose the structure of the stretching portion to include stretching tables, elastic bands, and/or other stretch-related training equipment (Applicant’s specification, Para [0040] “the stretching facility 100 comprises a stretching portion 112, which may include a room consisting of stretching tables, elastic bands 114, and other stretch-related training equipment.”).
strengthening portion in claim 14, line 2. This limitation invokes 112f because the limitation has the generic place holder “portion” in combination with the functional language “strengthening” with no specification. Further, the specification disclose the structure of the strengthening portion to include an exercise ball and weights (Applicant’s specification, Para [0047] “the strengthening portion 134 may include an exercise ball and weights 138 for the facility member 104f to utilize while strength training”).
balancing portion in claim 14, line 2. This limitation invokes 112f because the limitation has the generic place holder “portion” in combination with the functional language “balancing” with no specification. Further, the specification disclose the structure of the balancing portion to comprise a balance board, a balance beam and a stability ball (Applicant’s specification, Para [0048] “the stretching facility 100 has a balancing portion 116 where the coach 102c provides assisted balance and coordination training, stabilizing the leg and core muscles of the facility member 104c to improve stability and balance. The coach 102c may utilize various equipment for developing the facility member's 104c balance, including, without limitation, a balance board, a balance beam, and a stability ball 136.”).
relaxing portion in claim 14, line 1. This limitation invokes 112f because the limitation has the generic place holder “portion” in combination with the functional language “relaxing” with no specification. Further, the specification disclose the structure of the relaxing portion (Applicant’s specification, Para [0050] “Related relaxing items and equipment used may include, without limitation, a yoga mat 126, a padded supportive panel, a juice bar 124, and recordings of lectures and soothing music.”).
stretching portion in claim 19, lines 3-4, 8. This limitation invokes 112f because the limitation has the generic place holder “portion” in combination with the functional language “stretching” with no specification. Further, the specification disclose the structure of the stretching portion to include stretching tables, elastic bands, and other stretch-related training equipment (Applicant’s specification, Para [0040] “the stretching facility 100 comprises a stretching portion 112, which may include a room consisting of stretching tables, elastic bands 114, and other stretch-related training equipment.”).
strengthening portion in claim 19, line 4, 11. This limitation invokes 112f because the limitation has the generic place holder “portion” in combination with the functional language “strengthening” with no specification. Further, the specification disclose the structure of the strengthening portion to include an exercise ball and weights (Applicant’s specification, Para [0047] “the strengthening portion 134 may include an exercise ball and weights 138 for the facility member 104f to utilize while strength training”).
balancing portion in claim 19, line 4, 13. This limitation invokes 112f because the limitation has the generic place holder “portion” in combination with the functional language “balancing” with no specification. Further, the specification disclose the structure of the balancing portion to comprise a balance board, a balance beam and a stability ball (Applicant’s specification, Para [0048] “the stretching facility 100 has a balancing portion 116 where the coach 102c provides assisted balance and coordination training, stabilizing the leg and core muscles of the facility member 104c to improve stability and balance. The coach 102c may utilize various equipment for developing the facility member's 104c balance, including, without limitation, a balance board, a balance beam, and a stability ball 136.”).
relaxing portion in claim 19, line 5, 17. This limitation invokes 112f because the limitation has the generic place holder “portion” in combination with the functional language “relaxing” with no specification. Further, the specification disclose the structure of the relaxing portion (Applicant’s specification, Para [0050] “Related relaxing items and equipment used may include, without limitation, a yoga mat 126, a padded supportive panel, a juice bar 124, and recordings of lectures and soothing music.”).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: 
stretching portion in claim 7, line 1. This limitation does not invokes 112f because claim 7 disclose the structure of the stretching portion to comprise elastic bands and a stretching table.
strengthening portion in claim 8, line 1. This limitation does not invokes 112f because claim 8 disclose the structure of the strengthening portion to comprise exercise ball and weights.
balancing portion in claim 9, line 1. This limitation does not invokes 112f because claim 9 disclose the structure of the balancing portion to comprise a balance board, a balance beam, and a stability ball.
relaxing portion in claim 13, line 1. This limitation does not invokes 112f because claim 13 disclose the structure of the relaxing portion to comprise a yoga mat, a padded supportive panel, a juice bar and a recording of a lecture or music.
stretching portion in claim 17, line 6. This limitation does not invokes 112f because claim 17 disclose the structure of the stretching portion to comprise elastic bands and a stretching table.
strengthening portion in claim 17, line 10. This limitation does not invokes 112f because claim 17 disclose the structure of the strengthening portion to comprise exercise ball and weights.
balancing portion in claim 17, line 13. This limitation does not invokes 112f because claim 17 disclose the structure of the balancing portion to comprise a balance board, a balance beam, and a stability ball.
relaxing portion in claim 17, line 18. This limitation does not invokes 112f because claim 17 disclose the structure of the relaxing portion to comprise a yoga mat, a padded supportive panel, a juice bar and a recording of a lecture or music.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16, 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "entry portion" in line 4.  It is unclear what structure of the entry portion is. For broadest interpretation, the Examiner considers the structure of the entry portion to comprise a desk and a member identification device (ex, access credential).
Claim 1 recites the limitation "dry heat portion" in line 12.  It is unclear what structure of the dry heat portion is. For broadest interpretation, the Examiner considers the structure of the dry heat portion to comprise a sauna.
Claim 1 recites the limitation "wet heat portion" in line 12.  It is unclear what structure of the wet heat portion is. For broadest interpretation, the Examiner considers the structure of the wet heat portion to comprise a spa.
Claim 5 recites the limitation “stretching portion” in line 1. It is unclear whether the structure of the stretching portion is referring to stretching tables, elastic bands, or other stretch-related training equipment (claim 14) or a gym (claim 5). For broadest interpretation, the Examiner considers the stretching portion is referring to stretching tables, elastic bands, or other stretch-related training equipment and the stretching portion is positioned inside the gym.
Claim 5 recites the limitation “strengthening portion” in line 1. It is unclear whether the structure of the strengthening portion is referring to the exercise ball, weights (claim 14) or gym (claim 5). For broadest interpretation, the Examiner considers the strengthening portion is an exercise ball or weights and the strengthening portion is positioned inside the gym.
Claim 5 recites the limitation “balancing portion” in line 2. It is unclear whether the structure of the balancing portion is referring to a balance board, a balance beam, or a stability ball (claim 14) or gym (claim 5). For broadest interpretation, the Examiner considers the balancing portion is a balance board, a balance beam, or a stability ball and the balancing portion is positioned inside the gym.Claim 19 recites the limitation "entry portion" in line 3.  It is unclear what structure of the entry portion is. For broadest interpretation, the Examiner considers the structure of the entry portion to comprise a member identification device (ex: access credential such as key) 
Claim 19 recites the limitation "dry heat portion" in lines 4, 15.  It is unclear what structure of the dry heat portion is. For broadest interpretation, the Examiner considers the structure of the dry heat portion to comprise a sauna.
Claim 19 recites the limitation "wet heat portion" in lines 5, 16.  It is unclear what structure of the wet heat portion is. For broadest interpretation, the Examiner considers the structure of the wet heat portion to comprise a spa.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-19 are rejected under 35 U.S.C. 101 because Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-19 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
Claim 1 recites the limitation “at least one coach” in lines 3, 5, 8, 10. This limitation is directed to a human being (a coach is a person) and is excluded from the scope of patentable subject matter.
Claim 2 recites the limitation “the coach comprises a personal trainer” in line 1. This limitation is directed to a human being (a coach and a personal trainer are person) and is excluded from the scope of patentable subject matter.
Claim 17 recites the limitation “at least one coach” in lines 3, 8, 11, 14. This limitation is directed to a human being (a coach is a person) and is excluded from the scope of patentable subject matter.
Claim 18 recites the limitation “the coach” in line 1. This limitation is directed to a human being (coach) and is excluded from the scope of patentable subject matter.
Claim 19 recites the limitation “a coach” in lines 6, 8, 11, 13. This limitation is directed to a human being (coach) and is excluded from the scope of patentable subject matter.

Accordingly, Claims 1-19 are not patent eligible and rejected under 35 U.S.C. 101 as being directed to a human being.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4-5, 7-17, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kelly (US 2017/0050102 A1) in view of VOA (www.voanews.com), and further in view of Dasgupta (www.wellintra.com), and further in view of SloMotionShoes (www.slomotionshoes.com), and further in view of Sheta (US 2014/0274563 A1).
Regarding claim 1: Kelly disclose a stretching facility (modular fitness activity facility 100, Para [0017] “The structure 100 can include fitness equipment other than cardiovascular equipment 102 or strength-resistance equipment 104”) for stretching and strengthening muscles (Para [0017] “The structure 100 can include fitness equipment other than cardiovascular equipment 102 or strength-resistance equipment 104”), the stretching facility comprising: 
at least one coach (personal trainer, Para [0003] “Fitness facilities attract clients interested in improving their physical health either by individual exercise or guided exercise directed by a personal trainer or group instructor”); 
a stretching portion (see claim interpretation 112f above, the Examiner considers the stretching portion includes elastic bands and table, Kelly, stretching equipment such as cages, battle ropes and climbing ropes, Para [0018] “the aerobic equipment 106 can be one or more of suspension training systems, plyometric boxes, balancing or stability equipment, agility ladders, medicine balls, battle ropes, climbing ropes, mats, agility tools, stretching equipment such as cages, or the like”) for stretching muscles and tendons; 
a strengthening portion (see claim interpretation 112f above, the Examiner considers the strengthening portion includes the ball and weights; Kelly, exercise ball and weight, see FIG.1, Para [0003] “fitness facilities include large, open spaces filled with cardiovascular, weight, aerobic, and/or other fitness equipment accessible by any user at any time” Para [0018] “The therapeutic equipment can, for example, be one or more of foam or rumble rollers, exercise balls, saunas”) for strengthening the muscles, 
a dry heat portion (saunas, Para [0019] “The therapeutic equipment can, for example, be one or more of foam or rumble rollers, exercise balls, saunas (to the extent permitted by the physical and locational characteristics of the structure 100), or the like”) for relaxing the muscles and exfoliating skin (the user’s skin is exfoliated when the user is doing sauna); 
a relaxing portion (see claim interpretation 112f above, the Examiner considers the relaxing portion includes a yoga mat, Kelly, see annotated in FIG.1) for reducing tension in the muscles (the user relax their muscle while doing yoga).
Kelly fails to teach an entry portion (for the broadest interpretation, the Examiner considers the entry portion comprises a desk and a member identification device, Kelly disclose the entry portion is a member identification device wherein the member identification device is an access credentials but not the desk, Para [0016] “An entrance to the structure 100 is provided by way of a door having locking mechanisms 112 for preventing access within the structure 100 to persons without corresponding access credentials. For example, a key, password, or other form of credentials may be provided to the designated user of the structure 100 and his or her personal trainer, to the extent applicable”) for regulating entry into the stretching facility (Para [0016] “An entrance to the structure 100 is provided by way of a door having locking mechanisms 112 for preventing access within the structure 100 to persons without corresponding access credentials. For example, a key, password, or other form of credentials may be provided to the designated user of the structure 100 and his or her personal trainer, to the extent applicable”).
VOA teach an entry portion (for the broadest interpretation, the Examiner considers the entry portion comprises a desk and a member identification device, VOA teach a desk and a member identification device, see annotated in FIG.1). 

    PNG
    media_image1.png
    772
    1168
    media_image1.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the entry portion of Kelly to have a desk, as taught in VOA, for the purpose of providing support for the identification device such that the user can reach the identification device with ease.

Kelly in view of VOA fails to disclose whereby the coach positions and maintains the muscles and tendons in a stretch position, at tension, and for a duration;
whereby the coach provides resistance to the muscles;
 
Dasgupta teach whereby the coach (Dasgupta, see annotated in FIG. 2) positions and maintains the muscles and tendons in a stretch position (Dasgupta, see in FIG. 2; the coach helps the user to stretch by holding the user in the stretch position), at tension, and for a duration;
whereby the coach (Dasgupta, see annotated in FIG. 2) provides resistance to the muscles (Dasgupta, see in FIG. 2, by holding the user’s muscle in the stretch position, the coach provides the resistance to the user’s muscle).

    PNG
    media_image2.png
    804
    1336
    media_image2.png
    Greyscale


It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to replace the coach of Kelly with the coach of Dasgupta such that the coach can position, maintain the muscles and tendons in a stretch position, and provide resistance to the muscles, as taught in Dasgupta, for the purpose of improving the user’s physical health.

Kelly in view of VOA, and further in view of Degupta teach the invention as substantially claimed, see above, but fail to teach whereby the coach stabilizes leg muscles and core muscles.
SloMotionShoes teach a balancing portion (see claim interpretation 112f above, the Examiner considers the structure of the balancing portion to include a balance board, a balance beam and a stability ball, SloMotionShoes, see annotated in FIG.1) for increasing balance and stability (SloMotionShoes, see in FIG.1), whereby the coach stabilizes leg muscles and core muscles (SloMotionShoes, by keeping the user on the balance board, the coach can help stabilize the leg muscles and the core muscles of the user, see FIG.17).

    PNG
    media_image3.png
    620
    983
    media_image3.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add to the stretching facility, as  disclosed in Kelly, the balancing portion of SloMotionShoes for the purpose of allowing the user and the coach to perform different balancing exercises.

Kelly in view of VOA, and further in view of Degupta, and further in view of SloMotionShoes teach the invention as substantially claimed, see above, but fail to teach a wet heat portion for relaxing the muscles and exfoliating skin.
Sheta teach a wet heat portion (see claim interpretation 112f above, the Examiner considers the structure of the spa; Sheta, spa chamber 35, Para [0096] “Also provided is an entry door through the spa chamber 35 to provide access to the gyroscope from the spa room 35 of the Quadrex.”) for relaxing the muscles and exfoliating skin (Sheta, the skin and the muscles are exfoliated).

    PNG
    media_image4.png
    659
    809
    media_image4.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add to the stretching facility, as disclosed in Kelly, the spa of Sheta for the purpose of allowing the user to removing the dead skin cells and refreshing the skin of the user.



Regarding claim 2: Kelly further disclose wherein the coach comprises a personal trainer (Kelly, Para [0003] “Fitness facilities attract clients interested in improving their physical health either by individual exercise or guided exercise directed by a personal trainer or group instructor”)

Regarding claim 4: VOA teach wherein the entry portion comprises a desk and a member identification device (Kelly, for the broadest interpretation, the Examiner considers the entry portion is an access credential, Para [0016] “An entrance to the structure 100 is provided by way of a door having locking mechanisms 112 for preventing access within the structure 100 to persons without corresponding access credentials. For example, a key, password, or other form of credentials may be provided to the designated user of the structure 100 and his or her personal trainer, to the extent applicable”)”).

Regarding claim 5: Kelly in view of SloMotionShoes teach wherein the stretching portion (see claim interpretation 112f above, the Examiner considers the stretching portion includes elastic bands and /or table; the Examiner notes that the  stretching portion is either elastic bands or table as taught in Kelly, the stretching portion is the stretching equipment such as cages, battle ropes and climbing ropes, the battle ropes is elastic band, Para [0018]), the strengthening portion (see claim interpretation 112f above, the Examiner considers the strengthening portion includes the ball or weights; as taught in Kelly, the strengthening portion are exercise ball and/or weight, see FIG.1), and the balancing portion (see claim interpretation 112f above, the Examiner considers the structure of the balancing portion is either a balance board, a balance beam or a stability ball, as taught in SloMotionShoes, the balancing portion is a balance board, see annotated in FIG.1) comprise a gym (Kelly,the gym has the stretching portion, the strengthening portion and the balance board).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the stretching facility as modified by Kelly in view of SloMotionShoes such that the stretching portion, the strengthening portion, and the balancing portion comprise a gym for the purpose of allowing the user to have separate areas for focused training (Kelly, Para [0003] “Some fitness facilities may also include separate areas for focused training. Of particular note in providing a fitness facility are the types of equipment and materials desired by a user and the nature of the space in which the user exercises”).

Regarding claim 7: Kelly further disclose wherein the stretching portion comprises elastic bands and a stretching table (Kelly, the elastic bands are the battle ropes; the plyometric boxes are stretching tables because the plyometric boxes have a flat surface and can be used for stretching; Para [0018] “the aerobic equipment 106 can be one or more of suspension training systems, plyometric boxes, balancing or stability equipment, agility ladders, medicine balls, battle ropes, climbing ropes, mats, agility tools, stretching equipment such as cages, or the like”).

Regarding claim 8: Kelly further disclose wherein the strengthening portion comprises an exercise ball and weights (Kelly, exercise ball and weight, see FIG.1, Para [0003] “fitness facilities include large, open spaces filled with cardiovascular, weight, aerobic, and/or other fitness equipment accessible by any user at any time” Para [0018] “The therapeutic equipment can, for example, be one or more of foam or rumble rollers, exercise balls, saunas”).

Regarding claim 9: Kelly in view of SloMotionShoes teach wherein the balancing portion comprises a balance board, a balance beam, and a stability ball (SloMotionShoes, see annotated in FIG.1).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the stretching facility of Kelly  to have a balancing portion of SloMotionShoes for the purpose of allowing the user to improve the leg muscles.

Regarding claim 10: Kelly further disclose wherein the dry heat portion comprises a sauna (Kelly, saunas, Para [0019] “The therapeutic equipment can, for example, be one or more of foam or rumble rollers, exercise balls, saunas (to the extent permitted by the physical and locational characteristics of the structure 100), or the like”).
Regarding claim 11 Sheta teach wherein the wet heat portion comprises a spa (Sheta, spa chamber 35, Para [0096] “Also provided is an entry door through the spa chamber 35 to provide access to the gyroscope from the spa room 35 of the Quadrex.”).

Regarding claim 12: Kelly in view of Dasgupta teach wherein the relaxing portion (Kelly, mat, see FIG.1) reduces tension in mind (Dasgupta, see FIG.2; the user is doing yoga which is well known for relaxing the user’s mind).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the relaxing portion of Kelly in view of Dasgupta to reduce tension in mind for the purpose of encouraging the user to do more exercises.

Regarding claim 13: Kelly further disclose wherein the relaxing portion comprises a yoga mat, a padded supportive panel, a juice bar, and a recording of a lecture or music. (the Examiner notes that the relaxing portion comprise either the yoga mat or a padded supportive panel or a juice bar or a recording of a lecture or music; Kelly, mat, see FIG.1)

Regarding claim 14: Kelly in view of Dasgupta teach wherein the relaxing portion (Dasgupta, yoga mat, see FIG.2) is engaged after engaging at least one of the following: the stretching portion (Dasgupta, the user is stretching on the yoga mat), the strengthening portion, the balancing portion, the dry heat portion, and the wet heat portion.

Regarding claim 15: Kelly further disclose an attire changing portion (Kelly, private changing or washing areas, Para [0024] “the private changing or washing areas can include changing tables for resting user clothing on, a mirror, washroom features such as toilets, sinks, showers, or the like”).

Regarding claim 16: Kelly further disclose wherein the attire changing portion comprises a shower and a locker (Kelly, Para [0024] “the fitness facility can include a unisex changing and washing facility having a central locker room and private changing or washing areas located along the perimeter of the unisex changing and washing facility. In some embodiments, the private changing or washing areas can include changing tables for resting user clothing on, a mirror, washroom features such as toilets, sinks, showers, or the like”).

Regarding claim 17: Kelly further disclose a stretching facility (modular fitness activity facility 100, Para [0017] “The structure 100 can include fitness equipment other than cardiovascular equipment 102 or strength-resistance equipment 104”) for stretching and strengthening muscles (Para [0017] “The structure 100 can include fitness equipment other than cardiovascular equipment 102 or strength-resistance equipment 104”), the stretching facility consisting of: 
at least one coach (personal trainer, Para [0003] “Fitness facilities attract clients interested in improving their physical health either by individual exercise or guided exercise directed by a personal trainer or group instructor”); 
an entry portion (for the broadest interpretation, the Examiner considers the entry portion is an access credential, Para [0016] “An entrance to the structure 100 is provided by way of a door having locking mechanisms 112 for preventing access within the structure 100 to persons without corresponding access credentials. For example, a key, password, or other form of credentials may be provided to the designated user of the structure 100 and his or her personal trainer, to the extent applicable”) for regulating entry into the stretching facility (Abstract, “an entrance having a locking mechanism restricting access to an interior of the enclosed structure”), the entry portion comprising a desk and a member identification device (a key, password, or other form of credentials, Para [0016] “An entrance to the structure 100 is provided by way of a door having locking mechanisms 112 for preventing access within the structure 100 to persons without corresponding access credentials. For example, a key, password, or other form of credentials may be provided to the designated user of the structure 100 and his or her personal trainer, to the extent applicable”); 
a stretching portion (Kelly, stretching equipment such as cages, battle ropes and climbing ropes, Para [0018] “the aerobic equipment 106 can be one or more of suspension training systems, plyometric boxes, balancing or stability equipment, agility ladders, medicine balls, battle ropes, climbing ropes, mats, agility tools, stretching equipment such as cages, or the like”) for stretching muscles and tendons, the stretching portion comprising elastic bands (battle ropes, climbing ropes, Para [0018]) and a stretching table, (message table is mentioned right here) 
a strengthening portion (Kelly, exercise ball and weight, see FIG.1, Para [0003] “fitness facilities include large, open spaces filled with cardiovascular, weight, aerobic, and/or other fitness equipment accessible by any user at any time” Para [0018] “The therapeutic equipment can, for example, be one or more of foam or rumble rollers, exercise balls, saunas”) for strengthening the muscles, the strengthening portion comprising an exercise ball (Para [0018] “The therapeutic equipment can, for example, be one or more of foam or rumble rollers, exercise balls, saunas”) and weights (Para [0003] “fitness facilities include large, open spaces filled with cardiovascular, weight, aerobic, and/or other fitness equipment accessible by any user at any time”); 
a sauna (saunas, Para [0019] “The therapeutic equipment can, for example, be one or more of foam or rumble rollers, exercise balls, saunas (to the extent permitted by the physical and locational characteristics of the structure 100), or the like”) for relaxing the muscles and exfoliating skin (the user’s skin is exfoliated when the user is doing sauna); 
a relaxing portion (Kelly, see annotated in FIG.1) for reducing tension in the muscles, the relaxing portion comprising a yoga mat (yoga mat, Kelly, see annotated in FIG.1), a padded supportive panel, a juice bar, and a recording of a lecture or music (the Examiner notes that the relaxing portion is one of the listing elements); and 
an attire changing portion (Kelly, private changing or washing areas, Para [0024] “the private changing or washing areas can include changing tables for resting user clothing on, a mirror, washroom features such as toilets, sinks, showers, or the like”) comprising a shower and a locker (Kelly, Para [0024] “the fitness facility can include a unisex changing and washing facility having a central locker room and private changing or washing areas located along the perimeter of the unisex changing and washing facility. In some embodiments, the private changing or washing areas can include changing tables for resting user clothing on, a mirror, washroom features such as toilets, sinks, showers, or the like”).
Kelly fails to disclose whereby the coach positions and maintains the muscles and tendons in a stretch position, at tension, and for a duration;
whereby the coach provides resistance to the muscles; 
a balancing portion for increasing balance and stability, the balancing portion comprising a balance board, a balance beam, and a stability ball, whereby the coach stabilizes leg muscles and core muscles;
a spa for relaxing the muscles and exfoliating skin; 
Dasgupta teach an analogous device whereby the coach (Dasgupta, see annotated in FIG. 2) positions and maintains the muscles and tendons in a stretch position (Dasgupta, see in FIG. 2; the coach helps the user to stretch by holding the user in the stretch position), at tension, and for a duration;
whereby the coach (Dasgupta, see annotated in FIG. 2) provides resistance to the muscles (Dasgupta, see in FIG. 2, by holding the user’s muscle in the stretch position, the coach provides the resistance to the user’s muscle).

    PNG
    media_image2.png
    804
    1336
    media_image2.png
    Greyscale


It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to replace the coach of Kelly with the coach of Dasgupta such that the coach can position, maintain the muscles and tendons in a stretch position, and provide resistance to the muscles, as taught in Dasgupta, for the purpose of improving the user’s physical health.

SloMotionShoes teach a balancing portion (SloMotionShoes, see annotated in FIG.1) for increasing balance and stability (SloMotionShoes, see in FIG.1), the balancing portion comprising a balance board (SloMotionShoes, see in FIG.1), a balance beam, and a stability ball (the Examiner notes that the balancing portion is one of the following listed above), whereby the coach stabilizes leg muscles and core muscles (SloMotionShoes, by keeping the user on the balance board, the coach can help stabilize the leg muscles and the core muscles of the user, see FIG.17).

    PNG
    media_image3.png
    620
    983
    media_image3.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add to the stretching facility, as disclosed in Kelly, the balancing portion of SloMotionShoes for the purpose of allowing the user and the coach to perform different balancing exercises.

Sheta teach a spa (Sheta, spa chamber 35, Para [0096] “Also provided is an entry door through the spa chamber 35 to provide access to the gyroscope from the spa room 35 of the Quadrex.”) for relaxing the muscles and exfoliating skin (Sheta, the skin and the muscles are exfoliated).

    PNG
    media_image4.png
    659
    809
    media_image4.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add to the stretching facility, as disclosed in Kelly, the spa of Sheta for the purpose of allowing the user to removing the dead skin cells and refreshing the skin of the user.

Regarding claim 19: Kelly further disclose a method for stretching and strengthening muscles in a stretching facility (Para [0031] “a method 300 for providing a modular fitness activity facility”), the method comprising: 
providing a stretching facility (modular fitness activity facility 100, Para [0017] “The structure 100 can include fitness equipment other than cardiovascular equipment 102 or strength-resistance equipment 104”), the stretching facility comprising an entry portion (for the broadest interpretation, the Examiner considers the entry portion is an access credential, Para [0016] “An entrance to the structure 100 is provided by way of a door having locking mechanisms 112 for preventing access within the structure 100 to persons without corresponding access credentials. For example, a key, password, or other form of credentials may be provided to the designated user of the structure 100 and his or her personal trainer, to the extent applicable”), a stretching portion (Kelly, stretching equipment such as cages, battle ropes and climbing ropes, Para [0018] “the aerobic equipment 106 can be one or more of suspension training systems, plyometric boxes, balancing or stability equipment, agility ladders, medicine balls, battle ropes, climbing ropes, mats, agility tools, stretching equipment such as cages, or the like”), strengthening portion (Kelly, exercise ball and weight, see FIG.1, Para [0003] “fitness facilities include large, open spaces filled with cardiovascular, weight, aerobic, and/or other fitness equipment accessible by any user at any time” Para [0018] “The therapeutic equipment can, for example, be one or more of foam or rumble rollers, exercise balls, saunas”), a dry heat portion (saunas, Para [0019] “The therapeutic equipment can, for example, be one or more of foam or rumble rollers, exercise balls, saunas (to the extent permitted by the physical and locational characteristics of the structure 100), or the like”), 
a relaxing portion (see claim interpretation 112f above, the Examiner considers the relaxing portion includes a yoga mat, Kelly, see annotated in FIG.1); 
providing a coach (personal trainer, Para [0003] “Fitness facilities attract clients interested in improving their physical health either by individual exercise or guided exercise directed by a personal trainer or group instructor”) for assisting a member facility in stretching and strengthening muscles (Para [0003] “Fitness facilities attract clients interested in improving their physical health either by individual exercise or guided exercise directed by a personal trainer or group instructor”); 
relaxing the muscles and exfoliating skin (the user’s skin is exfoliated when the user is doing sauna) in the dry heat portion (saunas, Para [0019] “The therapeutic equipment can, for example, be one or more of foam or rumble rollers, exercise balls, saunas (to the extent permitted by the physical and locational characteristics of the structure 100), or the like”); 
reducing tension in the muscles (the user relax their muscle while doing yoga) in the relaxing portion (see claim interpretation 112f above, the Examiner considers the relaxing portion includes a yoga mat, Kelly, see annotated in FIG.1).
Kelly fails to disclose a balance;
a wet heat portion, 
stretching muscles and tendons in the stretching portion, whereby the coach positions and maintains the muscles and tendons in a stretch position, at tension, and for a duration; 
strengthening the muscles in the strengthening portion, whereby the coach provides resistance to the muscles; 
whereby the coach stabilizes leg muscles and core muscles;
increasing balance and stability in the balancing portion, 
relaxing the muscles and exfoliating skin in the wet heat portion.
Dasgupta teach an analogous device stretching muscles and tendons (Dasgupta, see FIG. 2) in the stretching portion, whereby the coach (Dasgupta, see annotated in FIG. 2) positions and maintains the muscles and tendons in a stretch position (Dasgupta, see in FIG. 2; the coach helps the user to stretch by holding the user in the stretch position), at tension, and for a duration;
strengthening the muscles (Dasgupta, see FIG. 2) in the strengthening portion, whereby the coach (Dasgupta, see annotated in FIG. 2) provides resistance to the muscles (Dasgupta, see in FIG. 2, by holding the user’s muscle in the stretch position, the coach provides the resistance to the user’s muscle).

    PNG
    media_image2.png
    804
    1336
    media_image2.png
    Greyscale


It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to replace the coach of Kelly with the coach of Dasgupta such that the coach can position, maintain the muscles and tendons in a stretch position, and provide resistance to the muscles, as taught in Dasgupta, for the purpose of improving the user’s physical health.

SloMotionShoes teach increasing balance and stability (SloMotionShoes, see FIG.2) in a balancing portion (see claim interpretation 112f above, the Examiner considers the structure of the balancing portion to include a balance board, a balance beam and a stability ball, SloMotionShoes, see annotated in FIG.1), whereby the coach stabilizes leg muscles and core muscles (SloMotionShoes, by keeping the user on the balance board, the coach can help stabilize the leg muscles and the core muscles of the user, see FIG.17).

    PNG
    media_image3.png
    620
    983
    media_image3.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add to the stretching facility, as disclosed in Kelly, the balancing portion of SloMotionShoes for the purpose of allowing the user and the coach to perform different balancing exercises.

Sheta teach a wet heat portion (see claim interpretation 112f above, the Examiner considers the structure of the spa; Sheta, spa chamber 35, Para [0096] “Also provided is an entry door through the spa chamber 35 to provide access to the gyroscope from the spa room 35 of the Quadrex.”) 
relaxing the muscles and exfoliating skin (Sheta, the skin and the muscles are exfoliated) in the wet heat portion.

    PNG
    media_image4.png
    659
    809
    media_image4.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add to the stretching facility, as disclosed in Kelly, the spa of Sheta for the purpose of allowing the user to removing the dead skin cells and refreshing the skin of the user.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kelly (US 2017/0050102 A1) in view of Dasgupta (www.wellintra.com), and further in view of SloMotionShoes (www.slomotionshoes.com), and further in view of Sheta (US 2014/0274563 A1), and further in view of Miller (US 5803881 A).
Regarding claim 3: Kelly in view of Dasgupta, and further in view of SloMotionShoes, and further in view of Sheta teach the invention as substantially claimed, see above, and further teach wherein the coach assists a facility member in the strengthening portion see claim interpretation 112f above, the Examiner considers the strengthening portion includes the ball and weights; Kelly, exercise ball and weight, see FIG.1, Para [0014] “a user may be guided by a personal trainer to undergo a twenty-minute cardiovascular warmup using a treadmill machine and subsequently repeat circuit exercises including chest, back, arm, and leg free-weight or weight machine activities” Para [0018] “The therapeutic equipment can, for example, be one or more of foam or rumble rollers, exercise balls, saunas”), the balancing portion (see claim interpretation 112f above, the Examiner considers the structure of the balancing portion to include a balance board, a balance beam and a stability ball, SloMotionShoes, see annotated in FIG.1), and the relaxing portion (see claim interpretation 112f above, the Examiner considers the relaxing portion includes a yoga mat, Kelly, see annotated in FIG.1; Dasgupta, see FIG.2).

    PNG
    media_image5.png
    620
    983
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    804
    1336
    media_image6.png
    Greyscale



Kelly in view of Dasgupta, and further in view of SloMotionShoes, and further in view of Sheta fails to teach wherein the coach assists a facility member in the stretching portion. 
Miller teach wherein the coach (Miller, see annotated in FIG.1) assists a facility member (Miller, see annotated in FIG.1) in the stretching portion (Miller, see FIG.1; Col 2 lines 62-64 “Handles 16 mounted to the opposite ends of each training strap 14 are held a training assistant or are secured to a suitable stationary support or anchor, a suitable distance from the athlete”).

    PNG
    media_image7.png
    795
    792
    media_image7.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the stretching facility of Kelly in view of Dasgupta, and further in view of SloMotionShoes, and further in view of Sheta, such that the coach can assist a facility member in the stretching portion, the strengthening portion, as taught in Miller, for the purpose of providing a desired tension or resistance to stretching. (Miller, Col 3 lines 53-55 “The length, type of resilient material, durometer and diameter of the material can be selected to provide a desired tension or resistance to stretching”)

Claims 6, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kelly (US 2017/0050102 A1) in view of Dasgupta (www.wellintra.com), and further in view of SloMotionShoes (www.slomotionshoes.com), and further in view of Sheta (US 2014/0274563 A1), and further in view of Ellis et al (US 2021/0238874 A1)
Regarding claim 6: Kelly in view of Dasgupta, and further in view of SloMotionShoes, and further in view of Sheta teach the invention as substantially claimed, see above, but fails to teach wherein the coach positions and maintains the muscles and tendons in the stretching portion, through at least one of the following: deep tissue massage, Swedish massage, trigger point massage, and sports massage therapy.
Ellis et al teach wherein the coach positions and maintains the muscles and tendons in the stretching portion, through at least one of the following: deep tissue massage, Swedish massage, trigger point massage, and sports massage therapy (Para [0055] “Compression therapy, ice baths, ankle wrapping--whatever the athlete needs may be easily accomplished on site. A full-service spa may provide deep tissue therapeutic massage as well as other innovative and even luxurious services”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the stretching facility of Kelly in view of Dasgupta, and further in view of SloMotionShoes, and further in view of Sheta, such that the coach can position and maintain the muscles and tendons in the stretching portion, through at least one of the following: deep tissue massage, Swedish massage, trigger point massage, and sports massage therapy for the purpose of providing the comfort and relaxation for the user during the exercise.

Regarding claim 18: Kelly in view of Dasgupta, and further in view of SloMotionShoes, and further in view of Sheta teach the invention as substantially claimed, see above, but fails to teach wherein the coach positions and maintains the muscles and tendons in the stretching portion, through at least one of the following: deep tissue massage, Swedish massage, trigger point massage, and sports massage therapy.
Ellis et al teach wherein the coach positions and maintains the muscles and tendons in the stretching portion, through at least one of the following: deep tissue massage, Swedish massage, trigger point massage, and sports massage therapy (Para [0055] “Compression therapy, ice baths, ankle wrapping--whatever the athlete needs may be easily accomplished on site. A full-service spa may provide deep tissue therapeutic massage as well as other innovative and even luxurious services”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the stretching facility of Kelly in view of Dasgupta, and further in view of SloMotionShoes, and further in view of Sheta, such that the coach can position and maintain the muscles and tendons in the stretching portion, through at least one of the following: deep tissue massage, Swedish massage, trigger point massage, and sports massage therapy for the purpose of providing the comfort and relaxation for the user during the exercise.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAO N. DO whose telephone number is (571)270-3550. The examiner can normally be reached Monday-Thursday 9am-7:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



 If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THAO N DO/Examiner, Art Unit 3784                 


/LOAN B JIMENEZ/Supervisory Patent Examiner, Art Unit 3784